DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “PENETRATING AGENT FOR THREE-DIMENTIONAL PRINTING, PRINTING KIT, AND METHOD OF USE”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-5 and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/488646 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application No. 16/488646 recites an “anti-coalescing agent” which is not patentably distinct from “penetrating agent” claimed. Both applications recite open-ended preamble 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otake (US 2016/0289481 A1) in view of Abbott (WO 2017/018985 A1)
Regarding claim 1, Otake meets the claimed penetrating agent for a three-dimensional (3D) printing process, (Otake teaches 3D printing using a set of a first composition and a second composition, see [0008]-[0011]) comprising: a surfactant (the second composition includes a surfactant [0204]) blend including: a second non-ionic surfactant, wherein the second non-ionic surfactant is selected from the group consisting of a polyether siloxane (polyether-modified polydimethylsiloxane [0225])  and an alkoxylated alcohol; a co-solvent; (dispersant [0204]) a humectant (wetting agent humectant, [0204]); and a balance of water.(water [0204]).

Abbott teaches a first non-ionic surfactant having a first hydrophilic chain length; an anionic surfactant; (Abbott teaches penetrating liquid functional material 30 may include non-ionic, cationic, and/or anionic surfactants, ranging from 0.01 % by weight to 5% by weight, see [0062]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the non-ionic surfactant and anionic surfactants of Abbott with the 3D printing composition of Otake because the penetrating liquid functional material can penetrate through to the surface of the underlying cured layer, and this may enhance the bond between the newly cured layer and the previously cured layer, [0015], using a polymeric surfactant that does not self-assemble as part of the three dimensional structure but can be present within such a structure [0036]. 
Otake does not explicitly teach and the humectant present in an amount ranging from about 2 wt% to about 10 wt%, based on a total weight of the penetrating agent. 
Abbott teaches and the humectant present in an amount ranging from about 2 wt% to about 10 wt%, based on a total weight of the penetrating agent. (Abbott teaches the organic solvent to be 5-50% [0059] and water about 30% to about 95% by weight (e.g., the balance of water) [0063], and viscosity modifiers to be added, but silent on the weight %.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to vary the amount of various ingredients of Otake as taught by 

Regarding claim 2, Otake as modified by Abbott does not meet the claimed wherein the penetrating agent has a surface tension ranging from about 19 dynes/cm to about 29 dynes/cm.
Abbott teaches penetrating liquid functional material 30 may include non-ionic, cationic, and/or anionic surfactants, ranging from 0.01 % by weight to 5% by weight, see [0062].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to vary the amount of surfactant of Otake as taught by Abbott to achieve 19 dynes/cm to about 29 dynes/cm in order to achieve the desired the penetrating through to the surface of the underlying cured layer, and this may enhance the bond between the newly cured layer and the previously cured layer, [0015].


Regarding claim 4, Otake as modified by Abbott meets the claimed: the first non-ionic surfactant is present in an amount ranging from about 0.1 wt% to about 1.5 wt%, (Abbott teaches penetrating liquid functional material 30 may include non-ionic, cationic, and/or anionic surfactants, ranging from 0.01 % by weight to 5% by weight, see [0062]) based on the total weight of the penetrating agent; the second non-ionic surfactant is present in an amount ranging from about 0.1 wt% to about 1.5 wt%, (Abbott teaches penetrating liquid functional material 30 may include non-ionic, cationic, and/or anionic surfactants, ranging from 0.01 % by weight to 5% by weight, see [0062])  based on the total weight of the penetrating agent;  (Abbott teaches penetrating liquid functional material 30 may include non-ionic, cationic, and/or anionic surfactants, ranging from 0.01 % by weight to 5% by weight, see [0062])

Regarding claim 5, Otake as modified by Abbott meets the claimed wherein the co-solvent is present in an amount ranging from about 5 wt% to about 25 wt%, based on the total weight of the penetrating agent. (Abbott teaches the organic solvent to be 5-50% [0059] and water about 30% to about 95% by weight (e.g., the balance of water) [0063])

Regarding claim 6, Otake meets the claimed a three-dimensional (3D) printing kit, (Otake teaches 3D printing using a set of a first composition and a second composition, see [0008]-[0011]) comprising: a build material composition including a polymer (Otake teaches the first composition to include cellulose, where a polymer chain having a repeating structure introduced into a cellulose backbone structure [0024]); a liquid functional agent to be applied to at least a portion of the build material composition during 3D printing, (three-dimensional shaped article is to be formed so that the first composition and the second composition come in contact with each other [0032]) the liquid functional agent including an active material; (infrared absorbing material [0204]) and a penetrating agent to be applied with the liquid functional agent (Examiner interprets the second composition of Otake to meet the claimed penetrating agent and liquid function agent) to the at least the portion of the build material composition during 3D printing, the penetrating agent including:  a surfactant (the second composition includes a surfactant [0204]) blend including: a second non-ionic (polyether-modified polydimethylsiloxane [0225]) an alkoxylated alcohol; and a liquid vehicle including a humectant(wetting agent humectant, [0204]).
Otake does not explicit teach a first non-ionic surfactant having a first hydrophilic chain length;  an anionic surfactant; and the humectant present in an amount ranging from about 2 wt% to about 10 wt%, based on a total weight of the penetrating agent.
Abbott teaches a first non-ionic surfactant having a first hydrophilic chain length; an anionic surfactant; (Abbott teaches penetrating liquid functional material 30 may include non-ionic, cationic, and/or anionic surfactants, ranging from 0.01 % by weight to 5% by weight, see [0062]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the non-ionic surfactant and anionic surfactants of Abbott with the 3D printing composition of Otake because the penetrating liquid functional material can penetrate through to the surface of the underlying cured layer, and this may enhance the bond between the newly cured layer and the previously cured layer, [0015], using a polymeric surfactant that does not self-assemble as part of the three dimensional structure but can be present within such a structure [0036]. 
Otake does not explicitly teach and the humectant present in an amount ranging from about 2 wt% to about 10 wt%, based on a total weight of the penetrating agent. 
Abbott teaches and the humectant present in an amount ranging from about 2 wt% to about 10 wt%, based on a total weight of the penetrating agent. (Abbott teaches the organic solvent to be 5-50% [0059] and water about 30% to about 95% by weight (e.g., the balance of water) [0063], and viscosity modifiers to be added, but silent on the weight %.)



Regarding claim 7, Otake as modified by Abbott does not meet the claimed the build material composition has a surface energy density ranging from about 0.02 J/m2 to about 0.046 J/m2; 
Abbott teaches materials such as polyamide PA 11, [0018] as the build material. Examiner notes this material is disclosed to have the required properties in the instant specification, see [0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the polyamide PA 11 of Abbott with the 3D printing method of Otake because it has a wide processing, see [0018].
Otake as modified by Abbott does not meet the claimed wherein the penetrating agent has a surface tension ranging from about 19 dynes/cm to about 29 dynes/cm.
Abbott teaches penetrating liquid functional material 30 may include non-ionic, cationic, and/or anionic surfactants, ranging from 0.01 % by weight to 5% by weight, see [0062].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to vary the amount of surfactan of Otake as taught by Abbott to achieve 19 dynes/cm to about 29 dynes/cm in order to achieve the desired the penetrating 


Regarding claim 8, Otake as modified by Abbott meets the claimed wherein the liquid functional agent is a fusing agent and the active material is an energy absorber to absorb electromagnetic radiation to coalesce the polymer in the at least the portion. (infrared absorbing material [0204]) 

Regarding claim 9, Otake as modified by Abbott meets the claimed the fusing agent is a core fusing agent and the energy absorber has absorption at least at wavelengths ranging from 400 nm to 780 nm; or the fusing agent is a primer fusing agent and the energy absorber has absorption at wavelengths ranging from 800 nm to 4000 nm (Otake teaches infrared absorbing material [0204], the instant specification defines infrared to be 800 to 4000 nm)  and has transparency at wavelengths ranging from 400 nm to 780 nm. 

Regarding claim 10, Otake as modified by Abbott meets the claimed wherein the liquid functional agent is a coloring agent  ([0205] a coloring agent in the second composition, the shaped article colored in a color corresponding to the color of the coloring agent can 
be obtained) selected from the group consisting of a black agent, a cyan agent, a magenta agent, and a yellow agent, and the active material is a colorant.

11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott (WO 2017/018985 A1).

Regarding claim 11, Abbott meets the claimed a method for three-dimensional (3D) printing, comprising: applying a build material (3D printing method 100 is depicted in Fig. 1, build material 16 [0104]) composition to form a build material layer, the build material composition having a surface energy density ranging from about 0.02 J/m2 to about 0.046 J/m2 and including a polymer; (Abbott teaches materials such as polyamide PA 11, [0018] as the build material. Examiner notes this material is disclosed to have the required properties in the instant specification, see [0066]) based on a 3D object model, selectively applying a plurality of agents on at least a portion of the build material layer, (both the stabilizing liquid functional material 28 and the penetrating liquid functional material 30 have been applied to the first layer 10, [0104]) ) the plurality of agents including a liquid functional agent and a penetrating agent, (penetrating liquid functional material 30 [0030]) and including: a surfactant blend including; a second non-ionic surfactant, wherein the second non-ionic surfactant is selected from the group consisting of a polyether siloxane and an alkoxylated alcohol; (surfactant include ethoxylated acetylenic diol [0062]) and an anionic surfactant; (Abbott teaches penetrating liquid functional material 30 may include non-ionic, cationic, and/or anionic surfactants, ranging from 0.01 % by weight to 5% by weight, see [0062]) a co-solvent; (organic solvent [0059]) a humectant (viscosity modifiers, [0064]) agent; and a balance of water; (water about 30% to about 95% by weight (e.g., the balance of water) [0063]) and based on the 3D object model, forming a 3D object layer from the at least the portion of the build material layer. (patterning the part layer by selectively applying the penetrating liquid functional material 30 on at least a portion(s) 44 of the first layer 10, [0078]) 
Abbott does not meet the claimed a first non-ionic surfactant having a first hydrophilic chain length and wherein the penetrating agent has a surface tension ranging from about 19 dynes/cm to about 29 dynes/cm.
Abbott teaches penetrating liquid functional material 30 may include non-ionic, cationic, and/or anionic surfactants, ranging from 0.01 % by weight to 5% by weight, see [0062].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to vary the amount of surfactants of Otake as taught by Abbott to achieve a second non-ionic surfactant and a surface tension 19 dynes/cm to about 29 dynes/cm in order to achieve the desired the penetrating through to the surface of the underlying cured layer, and this may enhance the bond between the newly cured layer and the previously cured layer, [0015].
Abbott does not explicitly teach and the humectant present in an amount ranging from about 2 wt% to about 10 wt%, based on a total weight of the penetrating agent. 
Abbott teaches the organic solvent to be 5-50% [0059] and water about 30% to about 95% by weight (e.g., the balance of water) [0063], and viscosity modifiers to be added, but silent on the weight %.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to vary the amount of various ingredients of Otake as taught by Abbott to achieve 2 wt% to about 10 wt% humectant in order to achieve the desired viscosity, see Abbott [0033]. 


Regarding claim 12, Abbott meets the claimed wherein the selectively applying of the plurality of agents is accomplished in a single printing pass. (patterning the part layer by selectively applying the penetrating liquid functional material 30 on at least a portion(s) 44 of the first layer 10, [0078])

Regarding claim 13, Abbott does not meet the claimed wherein the selectively applying of the plurality of agents is accomplished at a fluid density ranging from about 36 ng/600th of an inch2 of the build material composition to about 90 ng/600th of an inch2 of the build material composition.
Abbott teaches each drop may be in the order of about 10 pico liters (pl) per drop, although it is contemplated that a higher or lower drop size may be used. In some examples, printheads 26, 26' are able to deliver variable size drops [0139].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to vary the amount of drop size to achieve a fluid density ranging from about 36-90 ng/600th of an inch2 in order to improve 3D printing resolution. 


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott (WO 2017/018985 A1) in view of Otake (US 2016/0289481 A1) and Bartow (US 2019/0022928 A1).

 patterning the part layer by selectively applying the penetrating liquid functional material 30 on at least a portion(s) 44 of the first layer 10, [0078])
Abbott does not meet the claimed wherein: the liquid functional agent is a coloring agent; the 3D object layer formed is a colored layer having a colorant of the coloring agent embedded therein.
Otake teaches wherein: the liquid functional agent is a coloring agent; ([0205] a coloring agent in the second composition, the shaped article colored in a color corresponding to the color of the coloring agent can be obtained) the 3D object layer formed is a colored layer having a colorant of the coloring agent embedded therein; and the method further comprises: applying a sacrificial build material layer on the colored layer; and based on the 3D object model, selectively applying the penetrating agent and the coloring agent on at least a portion of the sacrificial build material layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the coloring agent of Otake with the 3D printing materials of Abbott to achieve a shaped article with a desired color. 
Abbott as modified does not explicitly teach applying a sacrificial build material layer on the colored layer.
Bartow teaches applying a sacrificial build material layer on the colored layer. (Support structures may be used and later removed in case the object to be created is complex or requires structural support during its creation, see [0033]).


Regarding claim 15, Abbott meets the claimed: the liquid functional agent is a fusing agent; and the forming of the 3D object layer involves exposing the build material layer to electromagnetic radiation to coalesce the build material composition in the at least the portion. (Abbott teaches exposure of the precursor layer 32 to electromagnetic radiation R causes at least partial fusing of the build material 16 in the precursor layer 32 having the other liquid functional material 28, see [0125]).


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 recites wherein the surfactant blend further includes a third non-ionic surfactant having a second hydrophilic chain length that is different than the first hydrophilic chain length.
The prior art of record teaches a non-ionic surfactant (Abbott [0062]) but does not teach a third non-ionic surfactant having a second hydrophilic chain length that is different than the first hydrophilic chain length.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744